DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of Applicant' s claim for priority under 35 U.S.C. § 119(a) with reference to Application Number:  DE1020181068468 filed on 3/22/2018.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 34 rejected under 35 U.S.C. 103 as being unpatentable over Angold et al. (WO 2007/103579) in view of Berninger (US 3,246,670).
Regarding claim 18, Angold teaches a human exoskeleton for coupling to a human body (see abstract and Fig. 2), comprising: 
A first skeletal structure with a first coupling unit suitable for coupling to a first part of the human body (Fig. 2, upper skeletal structure 103; see paragraph 24 and Fig. 4, the skeletal structure is coupled to the thigh via the strap 243);
A second skeletal structure (Fig. 2, lower skeletal structure 105) connected to the first skeletal structure in an articulated manner (see Fig. 2, the skeletal structures are connected by the articulating joint 107) and having a second coupling unit suitable for coupling it to a second part of the human body (see Fig. 7, the lower skeletal structure is connected to the user via shank strap 244);
An adjustment unit acting between the first skeletal and the second skeletal structure (see Figs. 2 and 7; adjustment unit 213; see paragraph 25), the adjustment unit comprising;
	At least one hydraulic actuator unit having a working chamber (see Fig. 1 and paragraph 35, the actuator 213 is a hydraulic actuator having a working chamber above the piston rod), and 
	A hydraulic unit (Fig. 13, hydraulic unit with components 239,245,248,218, and 217) which acts on the at least one hydraulic actuator unit (see Fig. 13 and paragraph 39), the hydraulic unit having first (Fig. 13, connection on hydraulic actuator 213 to the hydraulic unit component 217) and second pump connections (Fig. 13, connection between hydraulic unit 217 and second end) and being configured to have an adjustable flow rate (see Fig. 13 and paragraphs 41-43 valves are used to adjust the flow rate of the hydraulic fluid to the actuator 213);
A pressure line connecting the working chamber of the at least one hydraulic actuator unit to the first pump connection of the hydraulic unit (see fig. 13 and paragraphs 35 and 42, the line connecting actuator 213 to the hydraulic unit 217 is pressurized);
An outlet line having a flow throttle disposed therein (see Fig. 13, and paragraphs 42-43, a second line connects the outlet of the hydraulic unit 217 to the actuator 213, the outlet line having check valve 199 to control the flow through the line).

    PNG
    media_image1.png
    478
    376
    media_image1.png
    Greyscale

Annotated Fig. 13 of Angold
Angold does not teach a calming tank downstream of the flow throttle; wherein the first pump connection of the hydraulic unit is fluidly connected to the second pump connection via the outlet line and the calming tank, the outlet line having a flow therethrough when the pressure is applied to the working chamber of the at least one hydraulic actuator unit.
However, Berninger teaches a device in the same field of endeavor of hydraulic systems (see col. 1, lines 5-20) wherein the fluid reservoir contains a baffle for calming the entrance of the oil into the reservoir (see Fig. 1, baffles 25 and 41, see col. 1, lines 50-60 and col. 3, lines  1-42, the baffles reduce the velocity of the fluids as the enter the tank), the fluid reservoir downstream of the flow throttle (fig. 1, flow throttle 11; the baffles calm the fluid as it enters the tank, the tank receiving flow from the flow throttle).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the fluid reservoir of Angold to have baffles, as taught by Berninger, for the purpose of calming the fluid as it re-enters the tank. As modified, Angold teaches a calming tank downstream of the flow throttle (the reservoir is now a ‘calming tank’ as modified to have baffles, the tank is downstream of flow throttle 199 as it receives fluid from the actuator through the throttle); wherein the first pump connection of the hydraulic unit is fluidly connected to the second pump connection via the outlet line and the calming tank (see Fig. 13, the pump connections on either side of hydraulic actuator 217 are connected via lines with valves 216 and 199 and through the connection to the reservoir 195), the outlet line having a flow therethrough when the pressure is applied to the working chamber of the at least one hydraulic actuator unit (see paragraph 43).
Regarding claim 34, Angold, as modified, further teaches wherein the at least one hydraulic actuator unit comprises a rotary actuator (see paragraph 35).
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Angold et al. (WO 2007/103579) in view of Berninger (US 3,246,670) as applied to claim 18 above, and further in view of Admundson et al. (US PGPub 2015/0226234).
Regarding claim 19, Angold, as modified, teaches all previous elements of the claim as stated above. Angold does not teaches wherein the hydraulic unit comprises a variable-speed electric motor. 
However, Admundson teaches an analogous human exoskeleton with hydraulic actuation (see abstract and Fig. 1) wherein the hydraulic unit comprises a variable-speed electric motor (see paragraph 7, “the prime mover is a free variable available for optimization”).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the hydraulic unit of Angold to comprise a variable-speed electric motor, as taught by Admundson, for the purpose of maximizing efficiency and minimizing noise (see paragraph 7 of Admundson).
Regarding claim 20, Angold, as modified, teaches all previous elements of the claim as stated above. Angold does not teaches wherein the hydraulic unit comprises a hydraulic pump which is adjustable in flow rate.
However, Admundson teaches an analogous human exoskeleton with hydraulic actuation (see abstract and Fig. 1) wherein the hydraulic unit comprises a hydraulic pump which is adjustable in flow rate (see paragraph 7, the pump is a variable displacement pump).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the hydraulic unit of Angold to comprise a a hydraulic pump which is adjustable in flow rate, as taught by Admundson, for the purpose of maximizing efficiency, minimizing noise, and allow for fast maneuvers (see paragraph 7 of Admundson).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Angold et al. (WO 2007/103579) in view of Berninger (US 3,246,670) as applied to claim 18 above, and further in view of Kaltenborn et al. (US PGPub 2018/0125679).
Regarding claim 21, Angold, as modified, teaches all previous elements of the claim as stated above. Angold does not teaches wherein the flow throttle is adjustable.
However, Kaltenborn teaches an analogous human exoskeleton with hydraulic actuation (see abstract and paragraph 23) wherein the flow throttle is adjustable (see paragraph 60; see fig. 1, throttle 56).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the flow throttle of Angold to be adjustable, as taught by Kaltenborn, for the purpose of allowing adjustability of the flow resistance in the fluid line (see paragraph 60 of Kaltenborn).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Angold et al. (WO 2007/103579) in view of Berninger (US 3,246,670) as applied to claim 18 above, and further in view of Hasegawa (US 4,120,478).
Regarding claim 22, Angold, as modified, teaches all previous elements of the claim as stated above. Angold does not teach wherein the calming tank is configured as a closed expansion tank
However, Hasegawa teaches a device in the same field of endeavor of hydraulic systems (see abstract) wherein the fluid reservoir is configured as a closed expansion tank (see col. 3, lines 11-14 and Fig. 3).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the calming tank of the modified Angold, to be a closed expansion tank, as taught by Hasegawa, for the purpose of speeding up and facilitating suction of oil into the actuator without risk of overflow allowing the economizing use of a relatively thin walled, low pressure tank (see col. 4, lines 46-57).
Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Angold et al. (WO 2007/103579) in view of Berninger (US 3,246,670) as applied to claim 18 above, and further in view of Hankinson et al. (US PGPub 20100193714).
Regarding claim 23, Angold, as modified, teaches all previous elements of the claim as stated above and further teaches wherein: the working chamber is a first working chamber (see Fig. 18 and paragraph 52, actuator 213 can be a double acting, double rodded hydraulic cylinder, the chamber on one side of the piston being the first working chamber); the at least one actuator unit further comprises a second working chamber acting in an opposite direction to the first working chamber (see paragraphs 48-52 and Fig. 18, the other side of the piston, chamber 195, is the second chamber, acting in a second direction to switch between power regeneration mode and power dissipation mode). Angold does not teach wherein the hydraulic unit is reversible.
However, Hankinson teaches an analogous hydraulic system with a double-acting actuation device (see abstract and Fig. 1) wherein the hydraulic unit is reversible (Fig. 1, reversible gear pump 65, see paragraph 40).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the hydraulic unit of Angold to be reversible, as taught by, Hankinson, for the purpose of driving the actuator selectively in the desired direction (see abstract and paragraph 40 of Hankinson).
Regarding claim 24, Angold, as modified, teaches all previous elements of the claim as stated above. Angold does not teach a second pressure line connecting the second pump connection of the hydraulic unit to the second working chamber of the at least one actuator unit; a second outlet line having a second flow throttle disposed therein, the calming tank being downstream of the second flow throttle; wherein the second pump connection of the hydraulic unit is fluidly connected to the first pump connection via the second outlet line and the calming tank, the second outlet line having a flow therethrough when pressure is applied to the second working chamber of the at least one hydraulic unit.
However, Hankinson teaches an analogous hydraulic system with a double-acting actuation device (see abstract and Fig. 1) comprising a second pressure line connecting the second pump connection of the hydraulic unit to the second working chamber of the at least one actuator unit (see Hankinson Figs. 1 and 3; pressure line 12 where fluid flows in direction B); a second outlet line having a second flow throttle disposed therein (Fig. 1. And 2; outlet line where fluid flows in direction A having flow throttle 14 therein); wherein the second pump connection of the hydraulic unit is fluidly connected to the first pump connection via the second outlet line (see Fig. 1, the connections 24 and 31 are connected with outlet line with valve 14 being in fluid connection between them), the second outlet line having a flow therethrough when pressure is applied to the second working chamber of the at least one hydraulic unit (see fig. 2, flow A; see paragraph 30).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the hydraulic unit and actuator of Angold to have a second pump connection and second outlet line with a flow throttle, as taught by Hankinson, for the purpose of controlling the pressure within the second working chamber of the double acting actuator of Angold. As modified, the calming tank of Angold is downstream of the second flow throttle (see Fig. 13 of Angold, the fluid reservoir is downstream the outlet line of the first working chamber to receive the outgoing fluid, in modifying Angold, the second outlet line would also lead to the reservoir) and wherein the second pump connection of the hydraulic unit is fluidly connected to the first pump connection via the calming tank (see Fig. 13 of Angold and Fig. 1 of Hankinson, all components of the hydraulic systems are in fluid connection).
Regarding 25, Angold, as modified, teaches all previous elements of the claim as stated above and further teaches wherein the at least one actuator unit comprises at least one double-acting linear actuator having the first and the second working chamber (see Fig. 18 of Angold and paragraph 52).
Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Angold et al. (WO 2007/103579) in view of Berninger (US 3,246,670), and further in view of Hankinson et al. (US PGPub 20100193714) as applied to claim 25 above, and further in view of Angold et al. (US PGPub 2011/0166489, hereinafter “Angold2”).
Regarding claim 26, Angold, as modified, teaches all previous elements of the claim as stated above. Angold does not teach wherein the at least one actuator unit comprises at least one linear actuator configured as a synchronized cylinder.
However, Angold2 teaches an analogous lower limb orthotic device powered by hydraulics (see abstract and paragraph 43) wherein the at least one actuator unit comprises at least one linear actuator configured as a synchronized cylinder (see Fig. 9 and paragraph 43, the actuator has two rods, being a synchronized cylinder based on applicant’s definition in paragraph 30 and shown in Fig. 2 of applicant’s specification).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the actuator of Angold to be a synchronized cylinder, as taught by Angold2, for the purpose of using a simplified yhdarulic circuit capable of driving the actuator in two directions (see paragraph 43 of Angold2).
Regarding claim 27, Angold, as modified, teaches all previous elements of the claim as stated above and further teaches wherein the at least one linear actuator comprises exactly one linear actuator (see Figs. 1 and 13 of Angold showing only one linear actuator).
Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Angold et al. (WO 2007/103579) in view of Berninger (US 3,246,670), and further in view of Hankinson et al. (US PGPub 20100193714) as applied to claim 25 above, and further in view of Peterson et al. (US PGPub 2012/0221212).
Regarding claim 28, Angold, as modified, teaches all previous elements of the claim as stated above. Angold does not teach wherein the at least one actuator unit comprises two linear actuators operating in opposite directions and configured as differential cylinders. 
However, Peterson teaches a device in the same field of endeavor of hydraulic control of a device (see abstract and fig. 1) wherein the at least one actuator unit comprises two linear actuators operating in opposite directions and configured as differential cylinders (see fig. 1, hydraulic actuators 20 and 26; see Fig. 2 showing that the actuators move in opposite directions, indicated by arrows; see paragraph 18; the actuators are opposite cylinders having one piston rod).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the actuator unit of Angold to comprise linear actuators operating in opposite directions and configured as differential cylinders, as taught by Peterson, for the purpose of assisting the device in moving in different manners than is possible with only one actuator(see paragraphs 2 and 18 of Peterson).
Regarding claim 29, Angold, as modified by Peterson, teaches all previous elements of the claim as stated above and further teaches wherein the at least one actuator unit comprises two double-acting differential cylinders in cross-connection to one another (see Fig. 2 of Peterson and paragraph 18-19, the actuators can be pressurized to act in both directions, the cylinders be cross-connected by applicant’s definition in paragraph 14 where the working chamber of one is pressurized while the opposite working chamber of the other is pressurized).
Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Angold et al. (WO 2007/103579) in view of Berninger (US 3,246,670), and further in view of Hankinson et al. (US PGPub 20100193714) as applied to claim 24 above, and further in view of Bodelein (US PGPub 2006/0026955).
Regarding claim 30, Angold, as modified, teaches all previous elements of the claim as stated above. Angold does not teach a suction line assembly with two suction line portions each bypassing one of the flow throttles. 
However Bogelein teaches a device in the same field of endeavor of hydraulic control of a device (see abstract and fig. 1) comprising a suction line assembly with two suction line portions each bypassing one of the flow throttles (see Fig. 1, suction lines 56, 58; see paragraph 57-58, the lines bypass throttles 38,40). 
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the system of Angold to have a suction line assembly with two suction line portions each bypassing one of the flow throttles, as taught by Bodelein, for the purpose of increasing the service life of the hydraulic line portions between the pump and the load holding valves (see paragraph 57 of Bogelein).
Regarding claim 31, Angold, as modified, teaches all previous elements of the claim as stated above and further teaches wherein the suction line assembly comprises a shuttle valve (see Fig. 1, valves 60, 62 and paragraph 58 of Bogelein).
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Angold et al. (WO 2007/103579) in view of Berninger (US 3,246,670), and further in view of Hankinson et al. (US PGPub 20100193714) and further in view of Bodelein (US PGPub 2006/0026955) as applied to claim 30 above, and further in view of Cornett (US PGPub 2018/0066681).
Regarding claim 32, Angold, as modified, teaches all previous elements of the claim as stated above. Angold does not teach wherein the suction line assembly comprises two separate check valves.
However Cornett teaches a device in the same field of endeavor of hydraulic control of a device (see abstract and fig. 1) wherein the suction line assembly comprises two separate check valves (fig. 1, check valves 40 and 54; see paragraph 23).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the suction line assembly of the modified Angold to have two separate check valves, as taught by Cornett, for the purpose of running the pump in a steady state (see paragraph 23 of Cornett).
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Angold et al. (WO 2007/103579) in view of Berninger (US 3,246,670) as applied to claim 18 above, and further in view of Angoldet al. (US PGPub 2011/0166489, hereinafter “Angold2”).
Regarding claim 33, Angold, as modified, teaches all previous elements of the claim as stated above and further teaches wherein the working chamber is a first working chamber (see Fig. 18 and paragraph 52, actuator 213 can be a double acting, double rodded hydraulic cylinder, the chamber on one side of the piston being the first working chamber); the at least one actuator unit further comprises a second working chamber acting in an opposite direction to the first working chamber (see paragraphs 48-52 and Fig. 18, the other side of the piston, chamber 195, is the second chamber, acting in a second direction to switch between power regeneration mode and power dissipation mode. Angold does not teach wherein the hydraulic unit is a non-reversible hydraulic unit with a downstream flow reversing valve.
However Hilzendegen teaches a device in the same field of endeavor of hydraulic control of a device (see abstract and fig. 1) wherein the hydraulic unit is a non-reversible hydraulic unit with a downstream flow reversing valve (see Fig. 10, pump 15 and valve 194; see paragraph 44, pump 156 “always runs in the same direction and a reversing valve 194 controls which actuator port sees that pressure”).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the hydraulic unit of Angold to comprise a non-reversible hydraulic unit with a downstream flow reversing valve, as taught by Angold2, for the purpose of using a known alternative arrangement of controlling an actuator with two working chambers.
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Angold et al. (WO 2007/103579) in view of Berninger (US 3,246,670) as applied to claim 18 above, and further in view of Hilzendegen et al. (US PGPub 2015/0007714).
Regarding claim 35, Angold, as modified, teaches all previous elements of the claim as stated above. Angold does not teach a shut-off valve operable to shut off the at least one working chamber.
However Hilzendegen teaches a device in the same field of endeavor of hydraulic control of a device (see abstract and fig. 1) comprising a shut-off valve operable to shut off the at least one working chamber (see paragraph 26 and Fig. 3, shut-off valve 38 connected to actuator 20). 
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the actuator of Angold to be connected to a shut-off valve operable to shut off the at least one working chamber, as taught by Hilzendegen, for the purpose of more finely controlling fluid flow to the chamber (see paragraphs 6 and 11 of Hilzendegen).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Herr et al. (US PGPub 20070162152); Herr at al (US PGPub 20100312363); Kroll-Orywahl et al. (US PGPub 2020/0038204) teaching actuation mechanisms for walking assist devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.G./Examiner, Art Unit 3785                                                                                                                                                                                           
/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799